DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 18-27 in the reply filed on 06 Sept. 2022 is acknowledged.

Status of Claims
Claims 1-37 are cancelled.
Claims 38-57 are newly added.
Claims 38-57 are pending.
Claims 38-57 are rejected.
Claims 41 and 51 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, PCT/JP2017/039363 filed 31 Oct. 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to JP2016-213690 filed 31 Oct. 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, the effective filing date of the claimed invention is 31 Oct. 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 Sept. 2019, 11 June 2020, 27 July 2020, 01 March 2021, 09 Sept 2021, and 24 Aug. 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings were received on 29 April 2019. 
The drawings received 29 April 2019 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
#22 in para. [0032], [0090], [0092]-[0093], [0095], and [0100].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to for the following reasons:
 The abstract is over 150 words in length. 
The abstract recites “To enable affection determination by using a neural network to perform learning…, and to enable extraction of a feature biomarker for a disease by the neural network.”, which is not a complete sentence and thus is a grammatical error. 
The abstract recites “…Sample data in which respective expression levels of a plurality of types of biomarkers are recorded for each individual is acquired…” in lines 3-4, which is a grammatical error and should recite either “expression levels of a plurality of types of biomarkers are recorded for each individual”, “expression levels of a plurality of types of biomarkers for each individual are acquired”, or “expression levels of a plurality of biomarkers recorded for each individual are acquired”.
The abstract recites “…the degrees of importance of respective feature of a plurality of biomarkers…” in lines 7-8, which is a grammatical error and should recite “…of a respective feature of a plurality of biomarkers…” or “of respective features of a plurality of biomarkers…”.
 Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 41 and 51 are objected to because of the following informalities:  
Claims 41 and 51 recite “…the information regarding the plurality of biomarkers include information…”, which is grammatical error and should recite “…the information regarding the plurality of biomarkers includes information…”.
 Appropriate correction is required.

Claim Interpretation
Claim 39 recites “…wherein: the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on a degree of importance”. Claim 38, from which claim 39 depends, recites “…acquire information regarding a plurality of biomarkers…”, but does not require extracting a biomarker from a group of biomarkers. Therefore, claim 39 is interpreted to define the process in which the plurality of biomarkers was previously extracted, but a step of extracting a biomarker from a group of biomarkers based on a degree of importance is not required within the metes and bounds of the claim. See MPEP 2113.
Claim 40 recites “The disease affection determination device according to claim 39, wherein: the group of biomarkers includes 2500 or more types of miRNAs”. For the same reasons discussed above for claim 39, claim 40 serves to define the process in which the plurality of biomarkers was previously extracted, but the claim does not require a step of extracting a biomarker from a group of biomarkers including 2500 or more types of miRNAs. 
Claims 49-50 and 57 recite “…wherein the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on a degree of importance” in claims 49 and 57 and “…wherein the group of biomarkers includes 2500 or more types of miRNAs” in claim 50, which is interpreted to define the process in which the plurality of biomarkers was previously extracted for the same reasons discussed above for claims 39-40.
Claim 53 recites “…wherein: the degree of importance is calculated based on gradient information corresponding to each of a plurality of biomarkers included in the group of biomarkers, the gradient information being calculated…”. As discussed above for claim 49, from which claim 53 depends, claim 53 serves to define the process in which the plurality of biomarkers were previously extracted based on a degree of importance, but a step of calculating the degree of importance is not required within the metes and bounds of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 53-55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 53 is indefinite for recitation of “…the gradient information being calculated by performing error back propagation with a value of a loss function when inputting information regarding the plurality of biomarkers included in the group of biomarkers into a neural network.”. However, neither claim 49, from which claim 53 depends, or claim 53 require inputting information regarding the plurality of biomarkers included in the group of biomarkers into a neural network. Therefore, it is unclear if claim 53 intends to require that the gradient information used to calculate the degree of importance was calculated by performing error back propagation with a value of a loss function generated from inputting information regarding the plurality of biomarkers into a neural network, or if the gradient information being calculated by performing error back propagation with a value of a loss function is intended to be contingent on information regarding the plurality of biomarkers being inputted into a neural network. See MPEP 2111.04.  As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation regarding how the gradient information was calculated by performing error back propagation is interpreted to be contingent on information regarding the plurality of biomarkers being inputted into a neural network. 
Claim 54, and claims dependent therefrom, are indefinite for recitation of “…the degree of importance of the plurality of biomarkers”. There is insufficient antecedent basis for this limitation in the claim because claim 49, from which claim 54 depends, recites “a biomarker extracted from a group of biomarkers based on a degree of importance”, but does not require that the degree of importance is “of the plurality of biomarkers”. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 54 is interpreted to mean “…the at least one processor is further configured to calculate the degree of importance”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-41, 44-51, 53-54, and 56-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 38, 49, and 56-57 being representative) is directed to a method and system for determining disease affection. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 38 and 56 recite the following steps which fall under mental processes and/or mathematical concepts grouping of abstract ideas:
acquire/acquiring information regarding a plurality of biomarkers derived from an organism; and
generate/generating information regarding affection of a plurality of diseases by inputting the information regarding the plurality of biomarkers into a learned model. 
Claims 49 and 57 recite the following steps which fall under mental processes and/or mathematical concepts grouping of abstract ideas:
acquire/acquiring information regarding a plurality of biomarkers derived from an organism; and
generate/generating information regarding affection of at least one disease by inputting the information regarding the plurality of biomarkers into a learned model, wherein the plurality of biomarkers includes a biomarker extracted from a group of biomarkers based on a degree of importance.
The identified claim limitations fall into the group of abstract ideas of mental processes for the following reasons. In this case, the step of acquiring information regarding a plurality of biomarkers includes analyzing microarray data to acquire expression information for a plurality of biomarkers, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, the broadest reasonable interpretation of generating information regarding affection of a plurality of diseases, or at least one disease, by inputting the information regarding the plurality of biomarkers into a learned model involves inputting expression values into a linear regression model to generate the information regarding affection of the disease(s), which can be practically performed in the mind. That is, other than reciting the limitations are performed by at least one processor, nothing in the claims precludes the steps from being practically performed in the mind. 
Furthermore, the limitation of generating information regarding affection of a plurality of diseases or at least one disease by inputting the information regarding the plurality of biomarkers into a learned model recites a mathematical concept. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. See MPEP 2106.04(a)(2) I. C. In this case, the broadest reasonable interpretation of generating information regarding disease affection by inputting biomarker information into a learned model, in light of Applicant’s specification at para. [0087], [0090], and [0098] comprises inputting biomarker expression levels into a logistic regression model or K-neighborhood method to generate the affection information, which amounts to a textual equivalent to performing mathematical calculations. As such, this limitation further recites a mathematical concept.
Last, independent claims 38, 49, and 56-57 further recite the law of nature of a natural correlation between biomarker information of an organism and the presence/affection of diseases. For example, the courts have found a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, recites a law of nature. Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017).
Dependent claims 41, 44-48, 51, and 54 further recite an abstract idea. Dependent claims 41 and 51 further recite the mental process of acquiring information of a plurality of biomarkers including expression levels of a plurality of types of miRNAs.  Dependent claims 44-45 further recites the mental process and mathematical concept of generating quantified data regarding affection of the plurality of diseases, including an affection rate for each of the plurality of diseases, using the learned model. Dependent claims 46-48 further recite the mental process and mathematical concept for generating information regarding affection of a malignant disease and a benign disease, of a plurality of diseases occurred in a plurality of regions of a body, and of at least two of breast cancer, breast benign disease, prostate cancer, benign prostate disease, pancreatic cancer, biliary tract cancer, colon cancer, gastric cancer, esophageal cancer, liver cancer, or benign pancreatic disease, respectively. Dependent claim 54 further recites the mental process and mathematical concept of calculating the degree of importance. Therefore, claims 38-41, 44-51, 53-54, and 56-57 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 39-41, 44-48, 50-51, and 53-54 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 38, 49, and 56-57 include:
at least one memory;  and
at least one processor.
The additional elements of at least one memory and at least one processor are generic computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). 
Therefore, the additionally recited elements merely invoke computers as a tool, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 38-41, 44-51, 53-54, and 56-57 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception for the following reasons. Claims 39-41, 44-48, 50-51, and 53-54 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 38, 49, and 56-57 include:
at least one memory; and
at least one processor.
The additional elements of at least one memory and at least one processor are conventional computer components. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and natural correlation without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-42, 44, 46, and 49-57 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keutgen et al. (US20140099261 A1; Pub. Date: 10 April 2014; cited in IDS filed 19 Sept. 2019).
Regarding claim 38¸ Keutgen et al. discloses a system comprising a processor and a memory coupled to the processor encoding a program that cause the processor to carry out a method ([0009]-[0010]) comprising the following steps:
Keutgen et al. discloses obtaining miRNA expression levels of a plurality of miRNAs from a patient (i.e. acquire information regarding a plurality of biomarkers derived from an organism) ([0007]-[0008]; FIG. 2, e.g. sample miRNA expression levels).
Keutgen et al. discloses inputting the miRNA expression levels of the test sample into a trained algorithm (i.e. a learned model) for a multidimensional evaluation to generate information regarding whether the test sample is statistically significantly different than a malignant disease dataset or than a benign disease dataset ([0007]; [0036], e.g. benign/malignancy determination is made for a disease; [0212]-[0213]) (i.e. generate information regarding affection of a plurality of diseases by inputting the information regarding the plurality of biomarkers into a learned model).
Regarding claims 39-40, as discussed above in claim interpretation, the limitations of claims 39-40 are interpreted to define the process in which the plurality of biomarkers was previously determined by extracting a biomarker from a group of biomarkers including 2500 or more types of miRNA, but a step of extracting the biomarker from the group of biomarkers including 2500 or more types of miRNAs based on a degree of importance is not required within the metes and bounds of the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Keutgen et al. discloses selecting 6 particular miRNAs (i.e. biomarkers) from a group of miRNAs that are differentially expressed between various disease ([0108]), and thus the biomarkers selected by Keutgen are the same as the biomarkers selected by the process of claims 39-40, given both are capable of being used to generate information regarding disease affection. 
Regarding claim 41, Keutgen et al. discloses the information regarding the plurality of biomarkers includes information regarding expression levels of a plurality of types of miRNAs ([007]-[008]; [0099]; claim 1; FIG. 1A-B).
Regarding claim 42, Keutgen et al. discloses the learned model comprises a neural network, and wherein the neural network outputs the information regarding the affection of the benign and malignant disease (i.e. the plurality of diseases) ([0064]-[0066]; [0112]).
Regarding claim 44, Keutgen et al. discloses the information regarding the benign and malignant disease comprises determining a statistical significance (i.e. quantified data) ([0049]; [0056]).
Regarding claim 46, Keutgen et al. discloses the plurality of diseases include a malignant disease and a benign disease ([0007]; [0036]).

Regarding claim 49, Keutgen et al. discloses a system comprising a processor and a memory coupled to the processor encoding a program that cause the processor to carry out a method ([0009]-[0010]) comprising the following steps:
Keutgen et al. discloses obtaining miRNA expression levels of a plurality of miRNAs from a patient (i.e. acquire information regarding a plurality of biomarkers derived from an organism) ([0007]-[0008]; FIG. 2, e.g. sample miRNA expression levels).
Keutgen et al. discloses inputting the miRNA expression levels of the test sample into a trained algorithm (i.e. a learned model) for a multidimensional evaluation to generate information regarding whether the test sample is statistically significantly different than a malignant disease dataset or than a benign disease dataset ([0007]; [0036], e.g. benign/malignancy determination is made for a disease; [0212]-[0213]) (i.e. generate information regarding affection of at least one disease, by inputting the information regarding the plurality of biomarkers into a learning).
Regarding claims 49-50, the limitations of “…wherein the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on a degree of importance” and “..wherein the group of biomarkers includes 2500 or more types of miRNAs” in claim 49 and claim 50, respectively, define the process in which the plurality of biomarkers was previously determined by extracting a biomarker from a group of biomarkers including 2500 or more types of miRNAs, but a step of extracting the biomarker from the group of biomarkers including 2500 or more types of miRNAs based on a degree of importance is not required within the metes and bounds of the claims, as discussed above for claims 39-40. Therefore, because the biomarkers selected by Keutgen ([0108]) are the same as the biomarkers selected by the process of claims 49-50, given both are capable of being used to generate information regarding disease affection, the biomarkers of Keutgen anticipate the biomarkers of claims 49-50.
Regarding claim 51, Keutgen et al. discloses the information regarding the plurality of biomarkers includes information regarding expression levels of a plurality of types of miRNAs ([007]-[008]; [0099]; claim 1; FIG. 1A-B).
Regarding claim 52, Keutgen et al. discloses the learned model comprises a neural network, and wherein the neural network outputs the information regarding the affection of the benign and malignant disease (i.e. the plurality of diseases) ([0064]-[0066]; [0112]).
Regarding claim 53, the limitations of claim 53 serve to define the process in which a biomarker of the plurality of biomarkers was previously extracted, but a step of extracting a biomarker from a group of biomarkers is not required within the metes and bounds of the claim. Therefore, for the same reasons discussed above for claims 49-50, the plurality of biomarkers of Keutgen anticipate the biomarkers of claim 53.
Regarding claim 54¸ Keutgen et al. further discloses calculating the weights (i.e. a degree of importance) of the biomarker inputs into the neural network by training the neural network
Regarding claim 55, Keutgen et al. further discloses the weights (i.e. a degree of importance) of the biomarker inputs are calculated by training the neural network using the gradient descent method of back-propagation (i.e. the gradient information is calculated by performing error back-propagation) ([0067]) by minimizing an error function (i.e. a loss function) based on inputting the miRNA expression levels (i.e. the plurality of biomarkers) into the neural network ([0066]), and that weights with the smallest magnitude are eliminated (i.e. the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on the calculated degree of importance ([0073]).

Regarding claim 56¸ Keutgen et al. discloses a method, using a system comprising a processor and a memory coupled to the processor encoding a configured for execution by the processor ([0009]-[0010]),the method comprising the following steps:
Keutgen et al. discloses obtaining miRNA expression levels of a plurality of miRNAs from a patient (i.e. acquiring information regarding a plurality of biomarkers derived from an organism) ([0007]-[0008]; FIG. 2, e.g. sample miRNA expression levels).
Keutgen et al. discloses inputting the miRNA expression levels of the test sample into a trained algorithm (i.e. a learned model) for a multidimensional evaluation to generate information regarding whether the test sample is statistically significantly different than a malignant disease dataset or than a benign disease dataset ([0007]; [0036], e.g. benign/malignancy determination is made for a disease; [0212]-[0213]) (i.e. generating information regarding affection of a plurality of diseases by inputting the information regarding the plurality of biomarkers into a learning).

Regarding claim 57¸ Keutgen et al. discloses a method, using a system comprising a processor and a memory coupled to the processor encoding a configured for execution by the processor ([0009]-[0010]),the method comprising the following steps:
Keutgen et al. discloses obtaining miRNA expression levels of a plurality of miRNAs from a patient (i.e. acquiring information regarding a plurality of biomarkers derived from an organism) ([0007]-[0008]; FIG. 2, e.g. sample miRNA expression levels).
Keutgen et al. discloses inputting the miRNA expression levels of the test sample into a trained algorithm (i.e. a learned model) for a multidimensional evaluation to generate information regarding whether the test sample is statistically significantly different than a malignant disease dataset or than a benign disease dataset ([0007]; [0036], e.g. benign/malignancy determination is made for a disease; [0212]-[0213]) (i.e. generating information regarding affection of at least one disease, by inputting the information regarding the plurality of biomarkers into a learning).
Further regarding the limitation of “…wherein the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on a degree of importance”, as discussed above for claims 39 and 49, the limitation defines the process in which the plurality of biomarkers was previously determined by extracting a biomarker from a group of biomarkers, but a step of extracting the biomarker from the group of biomarkers based on a degree of importance is not required within the metes and bounds of the claim. Therefore, because the biomarkers selected by Keutgen ([0108]) are the same as the biomarkers selected by the process of claim 57, given both are capable of being used to generate information regarding disease affection, the biomarkers of Keutgen anticipate the biomarkers of claim 57.
Therefore, Keutgen et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 45, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over by Keutgen et al. (US20140099261 A1; Pub. Date: 10 April 2014; cited in IDS filed 19 Sept. 2019) in view of Lu et al. (MicroRNA expression profiles classify human cancers, 2005, Nature, 435(9), pg. 834-838 and suppl.).
Regarding claims 43, 45, and 47-48¸ Keutgen et al. discloses a system comprising a processor and a memory coupled to the processor encoding a program that cause the processor to carry out a method ([0009]-[0010]) comprising the following steps:
Keutgen et al. discloses obtaining miRNA expression levels of a plurality of miRNAs from a patient (i.e. acquire information regarding a plurality of biomarkers derived from an organism) ([0007]-[0008]; FIG. 2, e.g. sample miRNA expression levels).
Keutgen et al. discloses inputting the miRNA expression levels of the test sample into a trained algorithm (i.e. a learned model) for a multidimensional evaluation to generate information regarding whether the test sample is statistically significantly different than a malignant disease dataset or than a benign disease dataset ([0007]; [0036], e.g. benign/malignancy determination is made for a disease; [0212]-[0213]) (i.e. generate information regarding affection of a plurality of diseases by inputting the information regarding the plurality of biomarkers into a learning).
Further regarding claim 45, Keutgen et al. discloses the information regarding the benign and malignant disease comprises determining a statistical significance (i.e. quantified data regarding the affection of the plurality of diseases) ([0049]; [0056]).

Keutgen et al. does not disclose the following limitations:
Regarding claim 43, Keutgen et al. does not disclose the learned model comprises a plurality of neural networks; and the at least one processor is configured to output the information regarding affection of the plurality of diseases based on outputs of the plurality of neural networks.
Regarding claim 45, Keutgen et al. does not disclose the quantified data includes an affection rate for each of the plurality of diseases.
Regarding claim 47¸ Keutgen et al. does not disclose the plurality of diseases include a plurality of diseases occurred in a plurality of regions of a body.
Regarding claim 48, Keutgen et al. does not disclose the plurality of diseases include at least two of breast cancer, breast benign disease, prostate cancer, benign prostate disease, pancreatic cancer, biliary tract cancer, colon cancer, gastric cancer, esophageal cancer, liver cancer, or benign pancreatic disease.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Lu et al.
Regarding claims 43, 45, and 47-48, Lu et al. et al. discloses a method for using expression data of a plurality of miRNAs (i.e. a plurality of biomarkers) for classifying human cancers (Abstract), which comprises inputting miRNA expression information into a plurality of neural networks (NN) to output a probability of having a cancer type for each of a plurality of cancer types (i.e. quantified data comprising an affection rate for each disease)  (Suppl. pg. 12, para. 2 to pg. 13, para. 2, e.g. NN classifier trained for each cancer type; Suppl. Table 4, e.g. Posterior probability for each cancer type for a sample), as recited in claims 43 and 45. Lu et al. further discloses the plurality of cancer types include breast cancer, prostate cancer, pancreatic cancer, and colon cancer, which occur in a plurality of regions in the body, (Suppl. Table 4; Figure 2), as recited in claims 47-48. Lu et al. further discloses miRNA is able to successfully classify poorly differentiated tumors (Abstract), and the neural network miRNA based detection method is accurate, specific, and easy to implement in a routine clinical setting (pg. 837, col. 1, para. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Keutgen et al., to have used a plurality of neural networks to output quantified data comprising an affection rate for each disease of a plurality of diseases occurring in a plurality of regions in a body, including breast cancer, prostate cancer, pancreatic cancer, and colon cancer, as shown by Lu et al. (Abstract; Figure 2; Suppl. pg. 12, para. 2 to pg. 13, para. 2; Suppl. Table 4), thus arriving at the invention of claims 43, 45, and 47-48. One of ordinary skill in the art would have been motivated to modify the system of Keutgen et al. with the method of Lu et al. in order to successfully classify poorly differentiated tumors using an accurate, specific, and easy to implement method, as shown by Lu et al. (pg. 837, col. 1, para. 2), given Keutgen et al. also uses miRNA expression data in a neural network to classify cancer ([0064]). This modification would have had a reasonable expectation of success because both Keutgen et al. and Lu et al. utilize miRNA expression data as input into neural networks for disease classification, such that the data and method of Lu et al. are applicable to the classification method of Keutgen et al.
Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-46, 48-53, 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-23, and 27-29 of copending Application No. 17/624,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 38, 49, and 56-57, reference claims 1, 16-17, 19-22, and 27-29 disclose a computer-implemented method, which necessarily utilizes a computer comprising a processor and memory configured to perform the method, the method comprising the following steps: 
Reference claims 1 and 27-29 disclose determining the expression level of each non-coding RNA of a plurality of non-coding RNAs, from a biological sample collected from a subject (i.e. acquiring information regarding a plurality of biomarkers derived from an organism).
Reference claims 1 and 16-17 further disclose determining a likelihood score that the subject has breast cancer or a non-malignant breast disease (i.e. generating information regarding affection of a plurality of diseases) by inputting the expression levels into a classifier. Reference claims 19-22 further disclose the classifier includes a learned model (i.e. deep learning classifiers). 
Further regarding instant claims 39-40, 49-50, and 57, as discussed above in claim interpretation, the limitations of instant claims 39-40, 49-50, and 57 pertaining to the plurality of biomarkers including a biomarker extracted from a group of biomarkers including 2500 or more types of miRNA based on a degree of importance are interpreted to define the process in which the plurality of biomarkers was previously determined, but a step of extracting a biomarker from a group of biomarkers including 2500 or more types of miRNAs based on a degree of importance is not required within the metes and bounds of the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the set of non-coding RNAs comprising miRNAs of reference claim 1 are the same as the biomarkers selected by the process of instant claims 39-40, 49-50,nad 57, given both are capable of being used to generate information regarding disease affection. 
Regarding instant claims 41 and 51, reference claims 1 and 16-17 disclose the plurality of biomarkers comprise expression levels of a plurality of types of miRNAs.
Regarding instant claims 42-43 and 52¸ reference claims 22-23 discloses the learned model comprises two or more sub classifiers including deep learning classifiers (i.e. a plurality of neural network classifiers), and the plurality of deep learning classifiers each output a likelihood score representing disease affection. 
Regarding instant claim 44, reference claim 1 discloses the information regarding affection of the plurality of diseases is a likelihood score (i.e. quantified data).
Regarding instant claim 45, reference claims 16 and 21 disclose two or more classifiers determining a plurality of likelihood scores regarding whether the subject more closely aligns with (A) expression levels from individuals with breast cancer or (B) expression levels from individuals with non-malignant breast disease (i.e. an affection rate for each of the diseases).
Regarding instant claim 46, reference claims 1 and 17-18 disclose the diseases include breast cancer and non-malignant breast disease (i.e. a malignant disease and a benign disease).
Regarding instant claim 48, reference claims 1 and 17-18 disclose the diseases include breast cancer and non-malignant breast disease (i.e. breast benign disease).
Regarding instant claim 53, the limitations of instant claim 53 serve to define the process in which a biomarker of the plurality of biomarkers was previously extracted, but a step of extracting a biomarker from a group of biomarkers is not required within the metes and bounds of the claim. Therefore, for the same reasons discussed above for instant claims 49-50, the plurality of biomarkers of the reference claims anticipate the biomarkers of instant claim 53.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 47 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-23, and 27-29 of copending Application No. 17/624,950 (reference application), as applied to claim 38 above, and further in view of Lu et al. (MicroRNA expression profiles classify human cancers, 2005, Nature, 435(9), pg. 834-838 and suppl.). 
Regarding instant claim 47, reference claims 1, 16-23, and 27-29 do not disclose the plurality of diseases occur in a plurality of regions of a body. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lu et al.
Regarding instant claim 47, Lu et al. et al. discloses a method for using expression data of a plurality of miRNAs (i.e. a plurality of biomarkers) for classifying human cancers (Abstract), which comprises inputting miRNA expression information into a plurality of learned classifiers to output a probability of having a cancer type for each of a plurality of cancer types including breast cancer, prostate cancer, pancreatic cancer, and colon cancer, which occur in a plurality of regions in the body)  (Figure 2; Suppl. pg. 12, para. 2 to pg. 13, para. 2; Suppl. Table 4). Lu et al. further discloses miRNA is able to successfully classify poorly differentiated tumors (Abstract), and the miRNA based detection method is accurate, specific, and easy to implement in a routine clinical setting (pg. 837, col. 1, para. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have determined disease affection information for each disease of a plurality of diseases occurring in a plurality of regions in a body, including breast cancer, prostate cancer, pancreatic cancer, and colon cancer, as shown by Lu et al. (Abstract; Figure 2; Suppl. pg. 12, para. 2 to pg. 13, para. 2; Suppl. Table 4) thus arriving at the invention of instant claim 47. One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the method of Lu et al. in order to successfully classify poorly differentiated tumors using an accurate, specific, and easy to implement method, as shown by Lu et al. (pg. 837, col. 1, para. 2), given the reference claims also uses miRNA expression data to classify cancer. This modification would have had a reasonable expectation of success because both the reference claims and Lu et al. utilize miRNA expression data as input into classifiers for disease classification, such that the data and method of Lu et al. is applicable to the classification method of the reference claims.
This is a provisional nonstatutory double patenting rejection.

Claims 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-23, and 27-29 of copending Application No. 17/624,950 (reference application), as applied to claim 49 above, and further in view of Keutgen et al. (US20140099261 A1; Pub. Date: 10 April 2014; cited in IDS filed 19 Sept. 2019)
Regarding instant claim 54, reference claims 22-23 discloses the learned model comprises a deep learning classifier (i.e. a neural network). 
Regarding instant claims 54-55, reference claims 1, 16-23, and 27-29 do not disclose calculating a degree of importance for extracting a biomarker from a group of biomarkers based on gradient information corresponding to each of the plurality of biomarkers, the gradient information being calculated by performing error back propagation with a value of a loss function when inputting the information regarding the plurality of biomarkers into the neural network.
However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Keutgen et al.
Regarding instant claims 54-55, Keutgen et al. discloses a method for distinguishing between benign and malignant disease (FIG. 2; Abstract), comprising inputting miRNA expression levels of a plurality of miRNAs (i.e. a plurality of biomarkers) into a neural network to generate disease affection information ([0007];[0036]; [0212]-[0213]). Keutgen et al. further discloses calculating weights (i.e. a degree of importance) of the biomarker inputs into the neural network by training the neural network, as recited in instant claim 54, and that the weights (i.e. a degree of importance) of the biomarker inputs are calculated by training the neural network using the gradient descent method of back-propagation (i.e. the gradient information is calculated by performing error back-propagation) ([0067]) by minimizing an error function (i.e. a loss function) based on inputting the miRNA expression levels into the neural network ([0066]), and that weights with the smallest magnitude are eliminated (i.e. the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on the calculated degree of importance ([0073]), as recited in instant claim 55. Keutgen et al. further discloses back-propagation is a commonly used training protocol for training neural networks and that pruning weights and biomarkers that are least needed avoids overfitting the data during training ( [0067]; [0070]; [0073])
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have calculated the degree of importance based on gradient information corresponding to each of the plurality of biomarkers, the gradient information being calculated by performing error back-propagation with a value of a loss function when inputting the information regarding the plurality of biomarkers into the neural network, as shown by Keutgen ([0066]-[0067]; [0070];[0073]), thus arriving at the inventions of instant claims 54-55. One of ordinary skill in the art would have been motivated to modify the reference claims with the method of Keutgen et al. in order to avoid overfitting of data during training of a neural network using a commonly used training protocol, as shown by Keutgen et al. ([0067]; [0070]; [0073]), given the reference claims also require a trained neural network for classification. This modification would have had a reasonable expectation of success because both the reference claims and Keutgen et al. use a neural networks with miRNA expression data for classification, such that the training method of Keutgen et al. is applicable to the reference claims. 
This is a provisional nonstatutory double patenting rejection.

Claims 49-53 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, and 13-14 of copending Application No. 17/512,810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 49 and 57¸ reference claim 2 discloses a computer system comprising a processor and memory for performing a method comprising the following steps:
Reference claim 2 discloses obtaining a plurality of sequence reads from RNA molecules in a biological sample of a subject and determining a frequency of each of a plurality of substrings from each sequence read (i.e. acquiring information regarding a plurality of biomarkers derived from an organism). Reference claim 6 discloses the read frequencies are of miRNA (i.e. miRNA biomarkers).
Reference claims 2 discloses applying the observed appearance frequency to a trained classification model to generate a possibility that the determination subject has the first clinical condition (i.e. generate information regarding affection of at least one disease by inputting the information regarding the biomarkers into a learned model.)
Further regarding instant 49-50 and 57, as discussed above in claim interpretation, the limitations of instant claims 49-50 and 57 pertaining to the plurality of biomarkers including a biomarker extracted from a group of biomarkers including 2500 or more types of miRNA based on a degree of importance are interpreted to define the process in which the plurality of biomarkers was previously extracted from a group of biomarkers including 2500 or more types of miRNA, but a step of extracting a biomarker from a group of biomarkers including 3500 or more types of miRNAs based on a degree of importance is not required within the metes and bounds of the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the set of biomarkers from reference claim 2 are the same as the biomarkers selected by the process of instant claims 49-50 and 57, given both are capable of being used to generate information regarding disease affection. 
Regarding instant claim 51, reference claim 6 discloses the read frequencies are of all of a miRNA of the sample (i.e. miRNA expression information).
Regarding instant claim 52, reference claims 13-14 disclose the classification model can be a neural network that outputs the information regarding affection of the disease.
Regarding instant claim 53, the limitations of instant claim 53 serve to define the process in which a biomarker of the plurality of biomarkers was previously extracted, but a step of extracting a biomarker from a group of biomarkers is not required within the metes and bounds of the claim. Therefore, for the same reasons discussed above for instant claims 49-50, the plurality of biomarkers of the reference claims anticipate the biomarkers of instant claim 53.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, and 13-14 of copending Application No. 17/512,810 (reference application), as applied to claim 49 above, and further in view of Keutgen et al. (US20140099261 A1; Pub. Date: 10 April 2014; cited in IDS filed 19 Sept. 2019)
Regarding instant claim 54, reference claims 2, 6, and 13-14 discloses the learned model comprises a deep learning classifier (i.e. a neural network). 
Regarding instant claims 54-55, reference claims 2, 6, and 13-14 do not disclose calculating a degree of importance for extracting a biomarker from a group of biomarkers based on gradient information corresponding to each of the plurality of biomarkers, the gradient information being calculated by performing error back propagation with a value of a loss function when inputting the information regarding the plurality of biomarkers into the neural network.
However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Keutgen et al.
Regarding instant claims 54-55, Keutgen et al. discloses a method for distinguishing between benign and malignant disease (FIG. 2; Abstract), comprising inputting miRNA expression levels of a plurality of miRNAs (i.e. a plurality of biomarkers) into a neural network to generate disease affection information ([0007];[0036]; [0212]-[0213]). Keutgen et al. further discloses calculating weights (i.e. a degree of importance) of the biomarker inputs into the neural network by training the neural network, as recited in instant claim 54, and that the weights (i.e. a degree of importance) of the biomarker inputs are calculated by training the neural network using the gradient descent method of back-propagation (i.e. the gradient information is calculated by performing error back-propagation) ([0067]) by minimizing an error function (i.e. a loss function) based on inputting the miRNA expression levels into the neural network ([0066]), and that weights with the smallest magnitude are eliminated (i.e. the plurality of biomarkers include a biomarker extracted from a group of biomarkers based on the calculated degree of importance ([0073]), as recited in instant claim 55. Keutgen et al. further discloses back-propagation is a commonly used training protocol for training neural networks and that pruning weights and biomarkers that are least needed avoids overfitting the data during training ( [0067]; [0070]; [0073])
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have calculated the degree of importance based on gradient information corresponding to each of the plurality of biomarkers, the gradient information being calculated by performing error back-propagation with a value of a loss function when inputting the information regarding the plurality of biomarkers into the neural network, as shown by Keutgen ([0066]-[0067]; [0070];[0073]), thus arriving at the inventions of instant claims 54-55. One of ordinary skill in the art would have been motivated to modify the reference claims with the method of Keutgen et al. in order to avoid overfitting of data during training of a neural network using a commonly used training protocol, as shown by Keutgen et al. ([0067]; [0070]; [0073]), given the reference claims also require a trained neural network for classification. This modification would have had a reasonable expectation of success because both the reference claims and Keutgen et al. use a neural networks with miRNA expression data for classification, such that the training method of Keutgen et al. is applicable to the reference claims. 
This is a provisional nonstatutory double patenting rejection.

Claims 38-45, 47-48, and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 6, and 13-14 of copending Application No. 17/512,810 (reference application) in view of Lu et al. (MicroRNA expression profiles classify human cancers, 2005, Nature, 435(9), pg. 834-838 and suppl.). 
Regarding instant claim 38 and 56¸ reference claim 2 discloses a computer system comprising a processor and memory for performing a method comprising the following steps:
Reference claim 2 discloses obtaining a plurality of sequence reads from RNA molecules in a biological sample of a subject and determining a frequency of each of a plurality of substrings from each sequence read (i.e. acquiring information regarding a plurality of biomarkers derived from an organism). Reference claim 6 discloses the read frequencies are of miRNA (i.e. miRNA biomarkers)
Reference claim 2 discloses applying the observed appearance frequency to a trained classification model to generate a possibility that the determination subject has the first clinical condition (i.e. generate information regarding affection of at least one disease by inputting the information regarding the biomarkers into a learned model.)
Regarding instant 39-40, as discussed above in claim interpretation, the limitations of instant claims 39-40 pertaining to the plurality of biomarkers including a biomarker extracted from a group of biomarkers including 2500 or more types of miRNA based on a degree of importance are interpreted to define the process in which the plurality of biomarkers was previously extracted from a group of biomarkers including 2500 or more types of miRNA, but a step of extracting a biomarker from a group of biomarkers including 3500 or more types of miRNAs based on a degree of importance is not required within the metes and bounds of the claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the set of biomarkers from reference claim 2 are the same as the biomarkers selected by the process of instant claims 39-40, given both are capable of being used to generate information regarding disease affection. 
Regarding instant claim 41, reference claim 6 discloses the read frequencies are of all of a miRNA of the sample (i.e. miRNA expression information).
Regarding instant claim 42, reference claims 13-14 disclose the classification model can be a neural network that outputs the information regarding affection of the disease.

The reference claims do not disclose the following limitations:
Regarding instant claims 38 and 56, the reference claims do not disclose generating information regarding affection for a plurality of diseases.
Regarding instant claim 43, the reference claims do not disclose the classification model comprises a plurality of neural networks; and the at least one processor is configured to output the information regarding affection of the plurality of diseases on based on outputs from the plurality of neural networks.
Regarding instant claim 44, the reference claims do not disclose the information regarding affection of the plurality of diseases is quantified data regarding affection of the plurality of diseases.
Regarding instant claim 45, the reference claims do not disclose the quantified data includes an affection rate for each of the plurality of diseases.
Regarding instant claim 47, the reference claims do not disclose the plurality of diseases occur in a plurality of regions of a body.
Regarding instant claim 48, the reference claims do not disclose the plurality of diseases include at least two of breast cancer, breast benign disease, prostate cancer, benign prostate disease, pancreatic cancer, biliary tract cancer, colon cancer, gastric cancer, esophageal cancer, liver cancer, or benign pancreatic disease. 
However, these limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lu et al.
Regarding instant claims 38, 43-45, 47-48, and 56, Lu et al. et al. discloses a method for using expression data of a plurality of miRNAs (i.e. a plurality of biomarkers) for classifying human cancers (Abstract), which comprises inputting miRNA expression information into a plurality of neural networks (NN) to output a probability of having a cancer type for each of a plurality of cancer types (i.e. quantified data comprising an affection rate for each of a plurality of diseases)  (Suppl. pg. 12, para. 2 to pg. 13, para. 2, e.g. NN classifier trained for each cancer type; Suppl. Table 4, e.g. Posterior probability for each cancer type for a sample), as recited in instant claims 38, 43-45, and 56. Lu et al. further discloses the plurality of cancer types include breast cancer, prostate cancer, pancreatic cancer, and colon cancer, which occur in a plurality of regions in the body) (Suppl. Table 4; Figure 2), as recited in claims 47-48. Lu et al. further discloses miRNA is able to successfully classify poorly differentiated tumors (Abstract), and the miRNA based detection method is accurate, specific, and easy to implement in a routine clinical setting (pg. 837, col. 1, para. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the reference claims to have used a plurality of neural networks to output quantified data comprising an affection rate for each disease of a plurality of diseases occurring in a plurality of regions in a body, including breast cancer, prostate cancer, pancreatic cancer, and colon cancer, as shown by Lu et al. (Abstract; Figure 2; Suppl. pg. 12, para. 2 to pg. 13, para. 2; Suppl. Table 4) thus arriving at the invention of instant claims 38, 43-45, 47-48, and 56. One of ordinary skill in the art would have been motivated to modify the method of the reference claims with the method of Lu et al. in order to successfully classify poorly differentiated tumors using an accurate, specific, and easy to implement method, as shown by Lu et al. (pg. 837, col. 1, para. 2), given the refence claims also use miRNA expression data in a neural network to classify a clinical condition, as discussed above. This modification would have had a reasonable expectation of success because both the reference claims and Lu et al. utilize miRNA expression data as input into neural networks for condition classification, such that the data and method of Lu et al. is applicable to the classification method of the reference claims.
This is a provisional nonstatutory double patenting rejection.

Claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, and 13-14 of copending Application No. 17/512,810 (reference application) in view of Lu et al., as applied to claim 38 above, and further in view of Keutgen et al. (US20140099261 A1; Pub. Date: 10 April 2014; cited in IDS filed 19 Sept. 2019)
Regarding instant claim 46, reference claims 2, 6, and 13-14 in view of Lu et al. do not disclose the plurality of diseases include a malignant disease and a benign disease. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Keutgen et al.
Regarding instant claim 46, Keutgen et al. discloses a method for distinguishing between benign and malignant disease (FIG. 2; Abstract), comprising inputting miRNA expression levels of a plurality of miRNAs (i.e. a plurality of biomarkers) into a trained model to generate disease affection information for the benign and malignant disease ([0007];[0036]; [0062]; [0212]-[0213]). Keutgen et al. further discloses such methods can be used to determine which patients may benefit from treatment such as surgery or chemotherapy ([0090]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of the reference claims in view of Lu et al. to have generated information regarding a plurality of diseases including a benign disease and a malignant disease, as shown by Keutgen et al. One of ordinary skill in the art would have been motivated to modify the method of the reference claims in view of Lu et al. in order to determine which patients may benefit from treatment such as surgery or chemotherapy, as shown by Keutgen et al. ([0090]). This modification would have had a reasonable expectation of success because reference claims 2, 6, and 13-14 also use miRNA biomarkers in a trained classifier to generate disease affection information, such that the classification method of Keutgen et al. is applicable to the reference claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
The additional elements of claims 42-43, 52, and 55 are patent eligible. Claims 42-43, 52, and 55 recite that the learned model comprises a neural network (claim 42, 52, and 55) or a plurality of neural networks (claims 43), and therefore involve implementing at least one neural network computer data structure to generate the information regarding the affection of the plurality of diseases. Therefore claims 42-43, 52, and 55 recite the additional element applying a trained neural network using the information regarding the plurality of biomarkers to generate information regarding affection of a plurality of diseases or at least one disease, which integrates the recited judicial exception of into the practical application of applying a trained neural network computer data structure to generate information regarding disease affection.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672